Title: James Madison to William Allen, 28 July 1832
From: Madison, James
To: Allen, William


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                July 28. 1832.
                        
                        The waggon will take you a load of flour this evening which please sell & inform me of the amount of
                            its proceeds. A return load of plaister may be sent up with the articles mentioned in the memorandum annexed.
                        
                            
                                J. M.
                            
                        
                    ½ bushel Cranberries
                        1 bunch best quills
                        2 lbs black teas2 lbs green }
                        5# Canister best green do.
                        1 Keg Lisbon Wine.
                        